ACCEPTED
                                                                                                                                              DC-09-71
                                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                                 1/23/2015 11:52:39 AM
                                                                                                                                         KEITH HOTTLE
                                                                                                                                                CLERK




                                                                                                                      FILED IN
                                                                                                               4th COURT OF APPEALS
                                                            ATTORNEY & COUNSELORAT LAW                          SAN ANTONIO, TEXAS
                                                                        fl   or@ffl   o   resl arv. cor-r.r   01/23/2015 11:52:39 AM
                                                                        rwwv. ffloreslarv. com
                                                                                                                 KEITH E. HOTTLE
                                                                                                                       Clerk
700 N. Flores Street, Suite E                                                                                            Tel: (956) 263-1-86
Rio Grande Citv, Tl{ 78582                                                                                               Fax: (956) 263'1750


    .lanuaD 13. 101            5




    VIA E-FII,E:
    I;ourth Court of' Appeals;
    C adena-Reeves .lLlstice Center
    i00 Dolorosa. Suite 3200
    San Antonio.'fexas 78205-3037

    Re:           C'our1 o1-Appeal:; Nuutber:                      1.1-00896-cV
                                                                 0-+-
                   flial C'oLrrt Casc- Nurnber:                  DC-09-7r
                   Str Ie: HLrgo Alaniz
                              VS.
                              Jose Maria Aguirre. Merced Aguirre. Elias Aguirre, Jr.. Argelio Aguirre. Jose
                              Guadalr-rpe Aguirre. Mauricia A. Villaneal. Elsa A. Larak and Alma Rosa A.
                              frcr irttl

              L:nclosed plerase                       lrnd proof ot'    par    nrent tor clcrk's lccs in corrneclion   lo tltc ubor e
    lc'1'erencecl matter.


                   It'i ou shor.rld have any questions, please do not hesitate to contact                     me.



    S   inc ere Ir



              't' ,,. i'            , ', '' \.-\-
     i''. t' ,r.i. r.'. !
                                                    ,rt..

    \adia O. Rodriguez
    Legal Assirstant to Attonne) Fior E. Flores




    E nc' I o.:   ttt't:.s tts .stuI e tl here in